Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record fails to disclose the first portion, second portion, and third portion each have a U-shaped cross section, wherein an open portion of the U-shaped cross section faces away from the fixed attachment as amended to claims 1, 18 and method of claim 12; wherein the first portion has a rectangular cross section, and wherein the second portion and third portion each have a U-shaped cross section as amended to claim 5 and method of claim 15; wherein the first section of each steel member has a rectangular cross section extending across an interior width of the bumper beam along a longitudinal axis of the vehicle, and wherein the second section and third section of each steel member each have a U- shaped cross section extending for less than the interior width of the bumper beam along the longitudinal axis of the vehicle as claimed in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612